            Case 1:21-cv-10745-MLW Document 1 Filed 05/06/21 Page 1 of 4




                           UNITED STATES DISTRICT COURT
                            DISTRICT OF MASSACHUSETTS

                                                   X
 ACQUIA INC.                                       :             CIVIL ACTION NO.

                                                   :
                           Plaintiff,              :
                                                   :
        v.                                         :
                                                   :
 COMPUSYSTEMS, INC.                                :
                                                   :
                                                   :
                           Defendant.
                                                   :
                                                   :
                                                   X



                      COMPLAINT FOR BREACH OF CONTRACT


       Plaintiff Acquia, Inc. (“Acquia”) for its Complaint against Defendant CompuSystems,

Inc. (“CompuSystems”) alleges as follows:


                                 NATURE OF THE ACTION

       1.      This is an action arising from CompuSystems’ repudiation, without excuse, of its

obligations to pay Acquia $405,752 for cloud-based digital experience platform services (“Cloud

Services”) under Acquia’s Subscription and Services Agreement and related order forms.

                                        THE PARTIES

       2.      Acquia is a Delaware corporation with a principal place of business at 53 State

Street, 10th Floor, Boston, Massachusetts 02109.

       3.      CompuSystems is an Illinois corporation with a headquarters at 2651 Warrenville

Rd. #400, Downers Grove, Illinois 60515.
             Case 1:21-cv-10745-MLW Document 1 Filed 05/06/21 Page 2 of 4




                                 JURISDICTION AND VENUE

        4.      Diversity jurisdiction exists pursuant to 28 U.S.C. § 1332. Plaintiff is a Delaware

corporation with its principal place of business is Massachusetts. Defendants is an Illinois

corporation with its principal place of business in Illinois. The amount in controversy, exclusive

of interest and costs, exceeds the sum or value of $75,000.

        5.      Venue in the District of Massachusetts is proper pursuant to 28 U.S.C. § 1391

because Plaintiff is located in this District, a substantial part of the events or omissions on which

the claims asserted herein occurred in this District and the subject contract was executed in this

District.

                                  GENERAL ALLEGATIONS

        6.      Acquia is a global leader cloud-based software company that provides software

products and services to assist enterprise companies in building and operating websites, apps,

and other digital platforms.

        7.      According to CompuSystems’ website, https://www.compusystems.com/events/,

CompuSystems is an event registration provider for event organizers, offering registration, data

analytics, attendance promotion and lead management services.

        8.      On April 16, 2020, the parties executed a Subscription and Services Agreement

and an order form for CompuSystems’ license of Acquia’s Cloud Services for a 36-month term,

in the fixed fee amount of $494,090 (“Base Order”).

        9.      On August 6, 2020, the parties executed an add-on order form additional Remote

IDE services for an additional fixed fee amount of $2,900 (“IDE Order”).

        10.     The Subscription and Services Agreement, the Base Order and the IDE Order

(together, the “Agreement”) provided that Acquia would invoice CompuSystems annually in



                                                  2
           Case 1:21-cv-10745-MLW Document 1 Filed 05/06/21 Page 3 of 4




advance and required payment within 30 days of each invoice. To date, $405,752 (plus

applicable tax) remains unpaid under the Agreement.

        11.     Acquia performed all obligations required of it under the Agreement, including

timely responses to all technical inquiries from CompuSystems and its vendor.

        12.     Nevertheless, on January 8, 2021, CompuSystems requested early termination of

the Agreement.

        13.     Thereafter, Acquia and CompuSystems engaged in discussions from which

Acquia believed that CompuSystems intended not to honor its remaining payment obligations

under the Agreement.

        14.     On March 25th, 2021 Acquia sent CompuSystems a written request for adequate

assurance of due performance in accordance with the Agreement, seeking a response not later

than close of business on April 9, 2021. CompuSystems provided no substantive response to

Acquia’s request for adequate assurance.

        15.     On April 27, 2021 CompuSystems wrongfully asserted that Acquia was in pre-

existing breach of the Agreement and made clear that CompuSystems would not pay the

remaining amount due to Acquia under the Agreement.

                                       COUNT I
                                 (BREACH OF CONTRACT)

        16.     Acquia repeats and realleges the allegations in paragraphs 1 through 15 above as

if fully stated herein.

        17.     Acquia and CompuSystems are parties to a valid, binding contract in the form of

the Agreement.

        18.     Acquia fully performed all obligations required of it under Agreement or was

excused from doing so.

                                                3
            Case 1:21-cv-10745-MLW Document 1 Filed 05/06/21 Page 4 of 4




       19.     CompuSystems has repudiated its obligations to pay Acquia the remaining

amounts owed under the Agreement.

       20.     As a result Acquia has suffered damages in the amount of $405,752 (plus

applicable tax) and interest.

                                         JURY DEMAND

       Acquia requests a jury trial on all issues so triable.

                                     PRAYER FOR RELIEF

       WHEREFORE, Acquia requests that this Court:

       A.      Enter Judgment for Acquia and against CompuSystems for damages in the

amount of $405,752 (plus applicable tax);

       B.      Award pre-judgment and post judgment interest; and

       C.      Order such further relief as the Court deems just and proper.


Dated: May 6, 2021                                    Respectfully Submitted,

                                                      Acquia Inc.
                                                      By its attorneys,


                                                      _/s/Sara W. Khan _____
                                                      Irwin B. Schwartz (BBO# 548763)
                                                      ischwartz@blaschwartz.com
                                                      Sara W. Khan (BBO# 680769)
                                                      skhan@blaschwartz.com
                                                      BLA Schwartz, PC
                                                      One University Ave., Suite 302B
                                                      Westwood, Massachusetts 02090
                                                      Phone: 781-636-5000
                                                      Fax:    781-636-5090




                                                  4
